Citation Nr: 0515808	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-17 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to the non-service-connected burial allowance.


ATTORNEY FOR THE BOARD

B. Tierney, Counsel




INTRODUCTION

The veteran, who had active service from April 1948 to April 
1953, died in August 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The appellant is the veteran's daughter.

The Board remanded the issues that are the subject of this 
decision in April 2004 to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Review of the actions 
performed by the AMC/RO reveal that the mandate of that 
remand has been fulfilled.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The veteran served on active duty during the Korean 
Conflict.

2.  He died in August 2002 from smoke inhalation from a fire 
at his home.

3.  The veteran had not established service connection for 
any disability prior to his death and he was not in receipt 
of pension at the time of his death.  He did not have a claim 
for compensation or pension pending at the time of his death.

4.  The veteran was not discharged from service for a 
disability incurred in or aggravated in the line of duty, nor 
did he have a disability at discharge that would have 
justified discharge for disability.


CONCLUSION OF LAW

The requirements for payment of the nonservice-connected 
burial allowance have not been met.  38 U.S.C.A. §§ 2302, 
2303, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.1600 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & to Assist

There was a significant change in the law prior to this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West.2002)).  VA has issued final regulations to implement 
these statutory changes. See 66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001), codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the appellant under the VCAA have been 
fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  In September 2004, 
the RO formally notified the appellant of the VCAA with 
respect to the issue on appeal.  She was then informed by the 
February 2005 Supplemental Statement of the Case of the 
specific eligibility requirements for non-service-connected 
burial benefits.  Such notice sufficiently placed her on 
notice of what evidence could be obtained by whom and of her 
responsibilities if she wanted such evidence to be obtained 
by VA.  Id.  Thus, the appellant was informed of her 
responsibilities in development of the claim, and VA's 
responsibilities, which the RO fulfilled.  She was notified 
and made aware of the evidence needed to substantiate her 
claim and the avenues through which she might obtain such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A.  The RO has obtained all information relevant to the 
veteran's qualifying service, receipt of VA benefits, pending 
claims for VA benefits, and relevant treatment at VA 
facilities.  The appellant has had an opportunity to respond 
with additional evidence or argument on the grounds for 
denying her claim.  She has neither come forward with 
appropriate evidence nor is there any reasonable possibility 
that such evidence exists.  In light of all of these 
considerations, the Board finds that it is not prejudicial to 
the claimant to proceed to adjudicate the claim on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board recognizes that the initial RO determination was 
made in October 2002, after November 9, 2000, the date the 
VCAA was enacted.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Complete compliance of VCAA notice to the 
appellant was given before the RO transferred the appeal to 
the Board for appellate consideration.  The content of the 
notice fully complied with the requirements of 38 U. S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit all evidence and 
argument in support of her claim, and to respond to the VCAA 
notice.  

The VCAA only requires that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, supra.  Here, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, the VA General Counsel has held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 
2004).

The VCAA also recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (codified as amended at 
38 C.F.R § 3.159(d)).  The RO has taken all appropriate steps 
to verify the status of the veteran and no other development 
is warranted because the law, and not the evidence, is 
dispositive in this case.  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-prejudicial 
error.  See also Valiao v. Principi, 17 Vet. App. 229 (2003).

Any error in the sequence of events is not shown to have any 
effect on this case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005).  The enactment of the VCAA has no material effect on 
adjudication of the claim currently before the Board.  The 
law, not the evidence, controls the outcome of this appeal 
(see Sabonis v. Brown, 6 Vet. App. 426 (1994)).  In Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001), the Court held that the 
enactment of the VCAA does not affect matters on appeal when 
the question is one limited to statutory interpretation.  See 
also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002) (veteran did not serve 
on active duty during period of war and was not eligible for 
non-service-connected pension benefits; because law and not 
evidence was dispositive of claim, VCAA not applicable).

Burial Benefits

If a veteran's death is not service connected, a certain 
amount may be paid toward the veteran's funeral and burial 
expenses.  Entitlement is subject, in part, to the following 
conditions:  (1) At the time of death the veteran was in 
receipt of pension or compensation (or but for the receipt of 
military retirement pay would have been in receipt of 
compensation); or (2) the veteran had an original or reopened 
claim for either benefit pending at the time of death, and in 
the case of an original claim there is sufficient evidence of 
record on the date of the veteran's death to have supported 
an award of compensation or pension effective prior to the 
date of the veteran's death, or in the case of a reopened 
claim, there was sufficient prima-facie evidence of record on 
the date of the veteran's death to indicate that the deceased 
would have been entitled to compensation or pension prior to 
the date of death; or (3) the deceased was a veteran of any 
war or was discharged or released from active military, naval 
or air service for a disability incurred or aggravated in 
line of duty and the body of the deceased is being held by a 
State (or a political subdivision of a State), and the 
Secretary determines that there is no next of kin or other 
person claiming the body of the deceased and there are not 
available sufficient resources in the veteran's estate to 
cover burial and funeral expenses.  38 U.S.C.A. § 2302(a) 
(West 2002); 38 C.F.R. § 3.1600(b).

If a person dies from nonservice-connected causes while 
properly hospitalized by the VA, there is payable an 
allowance not to exceed a specified sum for the actual cost 
of the person's funeral and burial and an additional amount 
for transportation of the body to the place of burial.  For 
burial allowance purposes, the term "hospitalized by VA" 
means admission to a VA facility as defined in 38 U.S.C.A. 
§ 1701(4) (West 2002).  38 U.S.C.A. § 2303(a); 38 C.F.R. 
§ 3.1600(c).  

The term "VA facility" means (a) facilities over which the 
Secretary has direct jurisdiction; (b) Government facilities 
for which the Secretary contracts; and (c) public or private 
facilities at which the Secretary provides recreational 
activities for patients.  38 U.S.C.A. § 1701 (West 2002).

It is neither asserted nor shown that the veteran had 
established service connection for any disability or that he 
was in receipt of pension at the time of his death.  It is 
not asserted nor is it shown that the veteran was in receipt 
of military retirement pay at the time of his death.

Further, it is neither asserted nor shown that he had a claim 
for service connection for a claim for pension pending at the 
time of his death.  The appellant asserts that because the 
veteran did not pursue a March 2000 claim for non-service-
connected pension benefits, she should be entitled to burial 
benefits.  The Board notes that non-service-connected pension 
benefits were denied in a May 2000 rating decision that was 
not appealed.  Therefore, there was no claim pending at the 
time of the veteran's death.  

The record also does not reflect that he was discharged from 
service for a disability incurred or aggravated in the line 
of duty or at the time of discharge had such a disability, as 
shown by official service records, which in medical judgment 
would have justified a discharge for disability.  

Likewise, it is neither asserted nor shown that the veteran 
was hospitalized or admitted at a VA hospital at the time of 
his death.

In view of the above discussion, it is apparent that none of 
the requirements for entitlement to the nonservice-connected 
burial allowance were met in this case.  All of the evidence 
indicates that none of the requirements were met and there is 
no evidence that would support a finding that any of the 
requirements were met.  Therefore, a preponderance of the 
evidence is against the claim for nonservice-connected burial 
allowance.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.

ORDER

Entitlement to a nonservice-connected burial allowance is not 
established and the appeal is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


